 
 
IB 
Union Calendar No. 31
112th CONGRESS 1st Session 
H. R. 1215
[Report No. 112–63] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2011 
Mr. Latta introduced the following bill; which was referred to the Committee on Energy and Commerce 
 

April 27, 2011
Additional sponsors: Mr. Chaffetz, Mr. Coffman of Colorado, and Mr. Pearce


April 27, 2011
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed




A BILL 
To amend title V of the Social Security Act to convert funding for personal responsibility education programs from direct appropriations to an authorization of appropriations. 
 
 
1.Converting funding for personal responsibility education programs from direct appropriations to an authorization of appropriations 
(a)In generalSection 513(f) of the Social Security Act (42 U.S.C. 713(f)), as added by section 2953 of the Patient Protection and Affordable Care Act (Public Law 111–148) and as amended by section 10201(h) of such Act, is amended— 
(1)in the heading, by striking Appropriation and inserting Authorization of appropriations; 
(2)by striking appropriated, out of any money in the Treasury not otherwise appropriated, and inserting authorized to be appropriated; 
(3)by striking 2010 and inserting 2012; and 
(4)by striking the second sentence. 
(b)Conforming amendmentsSection 513 of the Social Security Act is further amended— 
(1)in subsection (a)(1)— 
(A)in subparagraph (A)(i), by striking amount and inserting amounts; and 
(B)by striking subparagraph (B) and redesignating subparagraph (C) as subparagraph (B); and 
(2)in subsection (c)— 
(A)in paragraph (1), by striking amount and inserting amounts; and 
(B)in paragraph (2), by striking amount and inserting amounts. 
(c)Rescission of unobligated fundsOf the funds made available under such section 513, the unobligated balance is rescinded. 
 

April 27, 2011
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
